DETAILED ACTION

Summary
Applicant’s election of claims 1-3, 5-11, and 13-20, without traverse, in the response filed January 14, 2022 has been acknowledged. 
Claims 1-20 are currently pending while claims 4 and 12 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “a frame having…a generally open side”.
It is unclear as to what structures of the frame are encompassed by the phrase “having…a generally open side” and what structures of the frame are specifically excluded by the phrase “having…a generally open side” because it is unclear as to what the term “generally” definitely imparts on the claimed structure of the frame. Dependent claims are rejected for dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moczygemba et al. (U.S. Pub. No. 2013/0213448 A1).
With regard to claim 1, Moczygemba et al. discloses a system for harvesting energy, the system comprising: 
a frame having a width, a depth, a length, and an open side (such as depicted in Fig. 6C, a frame 600 having a width, a depth, a length extending along pipe 610, and an open inner side facing pipe 610 as it is a side which includes a circular opening for pipe 610) wherein: 
the open side is configured to receive an elongated object within the frame (see Fig. 6C depicting the cited open side receiving an elongated pipe 610 within the frame), and 
the frame extends longitudinally along the elongated object for the length of the frame (as depicted in Fig. 6C, the frame extends longitudinally along the elongated object 610 for the length of the frame); 
a first block extending longitudinally for at least a portion of the length of the frame (such depicting in annotated Fig. 6C below, a first block extending longitudinally for the length of the frame); 

    PNG
    media_image1.png
    542
    652
    media_image1.png
    Greyscale

Annotated Fig. 6C
a second block extending longitudinally for at least a portion of the length of the frame (such depicting in annotated Fig. 6C above, a second block extending longitudinally for the length of the frame); and 
at least one thermoelectric device mounted to one of the first block and the second block (such as detailed in Fig. 2, a thermoelectric device 122 mounted to each block which would correspond to the cited first block and cited second block in the embodiment of Fig. 6C), wherein: 
the first block and the second block operatively engage the elongated object when the elongated object is inserted within the frame to positively retain the frame to the elongated object (as depicted in Fig. 6C, the cited first block and the cited second block operatively engage the elongated object 610 when the elongated object 610 is inserted within the frame to positively retain the frame to the elongated object 610), and 
the at least one thermoelectric device is operative to generate electric energy from thermal energy present within the elongated object (see [0045] and see heat sinks depicted in Fig. 6C, which are detailed as 124, Fig. 1-2).
With regard to claim 2, Moczygemba et al. discloses further comprising:
a first mount located on the frame and displaced from the open side of the frame (such as detailed in annotated Fig. 6A below, each block includes a mount to attach the heat sink to the block, also see Fig. 2, which would correspond to a first mount located on an outer portion the frame on the corresponding cited second block and displaced from the open inner side of the frame in the embodiment of Fig. 6C); and 

    PNG
    media_image2.png
    250
    389
    media_image2.png
    Greyscale

Annotated Fig. 6A
a second mount located on the frame and displaced from the open side of the frame (such as detailed in annotated Fig. 6A above, each block includes a mount to attach the heat sink to the block, also see Fig. 2, which would correspond to a second mount located on an outer portion the frame on the corresponding cited first block and displaced from the open inner side of the frame), wherein: 
the first block is pivotally connected to the first mount (the cited first block depicted in annotated Fig. 6C above is cited to read on the claimed “is pivotally connected to the first mount” because it is pivotably connected to the cited second block, via hinge 630/640, of which the cited first mount is attached), 
the second block is pivotally connected to the second mount (the cited second block depicted in annotated Fig. 6C above is cited to read on the claimed “is pivotally connected to the second mount” because it is pivotably connected to the cited first block, via hinge 630/640, of which the cited second mount is attached), and 
the first and second block pivot apart from each other to receive the elongated object within the frame (the cited first and second block depicted in annotated Fig. 6C above are cited to read on the claimed “pivot apart from each other to receive the elongated object within the frame” because they are structurally capable of pivoting apart from each other to receive the elongated object 610 within the frame as the pivotable hinge 630/640 is structurally capable of pivoting the blocks away from each other to accommodate the pipe 610, see [0044] teaching “pipe 610 may expand or contact depending on its content; hinged joints may allow strap 620 to flex with the changes in the pipe 610 so as to benefit performance”).
With regard to claim 5, Moczygemba et al. discloses wherein:
the first block includes a first arcuate channel extending longitudinally along an inner surface (as depicted in annotated Fig. 6C above, the cited first block includes a first arcuate channel curved in a semicircle shape extending longitudinally along an inner surface of the first block facing pipe 610), 
the second block includes a second arcuate channel extending longitudinally along an inner surface (as depicted in annotated Fig. 6C above, the cited second block includes a second arcuate channel curved in a semicircle shape extending longitudinally along an inner surface of the second block facing pipe 610), 
the frame is configured to receive a pipe as the elongated object (as depicted in Fig. 6C, the frame receives a pipe 610 as the elongated object), and 
the first and second arcuate channels engage the pipe when inserted within the frame to position the frame on the pipe (as depicted in annotated Fig. 6C above, the cited first and second arcuate channels engage the pipe 610 when inserted within the frame to position the frame on the pipe 610).
With regard to claim 6, Moczygemba et al. discloses wherein
the first block and the second block are each thermally conductive and wherein the thermal energy from the elongated object is transferred through at least one of the first block and the second block to the at least one thermoelectric [0045] and see heat sinks depicted in Fig. 6C, which are detailed as 124, Fig. 1-2).
With regard to claim 7, Moczygemba et al. discloses further comprising 
a thermal interface material mounted to a first side of the at least one thermoelectric device between the at one thermoelectric device and the first block or second block to which the at least one thermoelectric device is mounted (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a first side of the thermoelectric device which would correspond to a thermal interface material mounted to a first side of each thermoelectric device between each thermoelectric device and the cited first block and the cited second block to which each corresponding thermoelectric device is mounted).
With regard to claim 8, Moczygemba et al. discloses further comprising:
a second thermal interface material mounted to a second side of the at least one thermoelectric device; and a heatsink mounted to the second thermal interface material (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a second side of the thermoelectric device which would correspond to a second thermal interface material mounted to a second side of each thermoelectric device; and a heatsink 124 mounted to each second thermal interface material).
With regard to claim 9, Moczygemba et al. discloses further comprising:
a first thermoelectric device mounted to an outer surface of the first block; and a second thermoelectric device mounted to an outer surface of the second [0017] teaching each block can include one or more thermoelectric modules which would correspond to a first thermoelectric device mounted to an outer surface of the cited first block; and a second thermoelectric device mounted to an outer surface of the cited second block, wherein the first thermoelectric device and the second thermoelectric device are each operative to generate electric energy from thermal energy present within the elongated object 610 in the embodiment on Fig. 6C).
With regard to claim 10, Moczygemba et al. discloses further comprising:
a connector block (see controller 420, Fig. 4 cited to read on the claimed “connector block” because it connects power from TE Source 410 to load 440); 
a first set of electric conductors operatively connected between the first thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a first set of electric conductors operatively connected between the cited first thermoelectric device and the cited connector block); and 
a second set of electric conductors operatively connected between the second thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a second set of electric conductors operatively connected between the cited second thermoelectric device and the cited connector block), wherein 
the system provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices (the system is cited to read on the claimed “provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices” as the power supplied to load 440 from the cited connector block 420 includes power from the cited first thermoelectric device and redundantly power from the cited second thermoelectric device).
With regard to claim 11, Moczygemba et al. discloses a system for harvesting energy, the system comprising: 
a frame having a first side and a generally open side opposite the first side (such as depicted in Fig. 6C, a frame 600 having a first outer side opposite pipe 610 and a generally open inner side as it is a side which includes a circular opening for pipe 610 opposite the cited first outer side), wherein 
the open side is configured to receive an elongated object within the frame (see Fig. 6C depicting the cited open side receiving an elongated pipe 610 within the frame); 
a first block pivotally mounted along a first edge of the first side of the frame (such depicting in annotated Fig. 6C’ below, a first block pivotally mounted, via hinges 630/640, along a first edge, such as the right edge, of the cited first outer side of the frame), wherein 

    PNG
    media_image3.png
    583
    646
    media_image3.png
    Greyscale

Annotated Fig. 6C’
the first block includes an inner surface and an outer surface (such as depicted in annotated Fig. 6C’ above, the cited first block includes an inner surface facing pipe 610 and an outer surface); 
a second block pivotally mounted along a second edge of the first side of the frame (such depicting in annotated Fig. 6C’
the second block includes an inner surface and an outer surface (such as depicted in annotated Fig. 6C’ above, the cited second block includes an inner surface facing pipe 610 and an outer surface), wherein 
the inner {01677424.DOC/ }U.S. Serial No. 16/580,809Response to Restriction Requirement mailed 12.13.2021Page 5 of 9surfaces of the first block and the second block engage the elongated object when inserted within the frame (such as depicted in annotated Fig. 6C’ above, the cited the inner {01677424.DOC/ }U.S. Serial No. 16/580,809Response to Restriction Requirement mailed 12.13.2021Page 5 of 9surfaces of the first block and the second block engage the elongated object 610 when inserted within the frame); 
a first thermoelectric device mounted to the outer surface of the first block (such as detailed in Fig. 2, a thermoelectric device 122 mounted to the outer surface of each block which would correspond to the cited first block in the embodiment of Fig. 6C); and 
a second thermoelectric device mounted to the outer surface of the second block (such as detailed in Fig. 2, a thermoelectric device 122 mounted to the outer surface of each block which would correspond to the cited second block in the embodiment of Fig. 6C), wherein 
the first thermoelectric device and the second thermoelectric device are each operative to generate electric energy from thermal energy present within the elongated object (see [0045] and see heat sinks depicted in Fig. 6C, which are detailed as 124, Fig. 1-2).
With regard to claim 13, Moczygemba et al. discloses further comprising: 
a first mount located on the frame proximate the first edge of the first side of the frame (such as detailed in annotated Fig. 6A below, each block includes a mount to attach the heat sink to the block, also see Fig. 2, which would 
a second mount located on the frame proximate the second edge of the first side of the frame (such as detailed in annotated Fig. 6A below, each block includes a mount to attach the heat sink to the block, also see Fig. 2, which would correspond to a second mount located on the frame proximate the cited second left edge of the first outer side of the frame on the corresponding cited first block and in the embodiment of Fig. 6C), wherein: 
the first block is pivotally connected to the first mount (the cited first block depicted in annotated Fig. 6C’ above is cited to read on the claimed “is pivotally connected to the first mount” because it is pivotably connected to the cited second block, via hinge 630/640, of which the cited first mount is attached), 
the second block is pivotally connected to the second mount (the cited second block depicted in annotated Fig. 6C’ above is cited to read on the claimed “is pivotally connected to the second mount” because it is pivotably connected to the cited first block, via hinge 630/640, of which the cited second mount is attached), and 
the first and second block pivot apart from each other to receive the elongated object within the frame (the cited first and second block depicted in annotated Fig. 6C’ above are cited to read on the claimed “pivot apart from each other to receive the elongated object within the frame” because they are structurally capable of pivoting apart from each other to receive the elongated [0044] teaching “pipe 610 may expand or contact depending on its content; hinged joints may allow strap 620 to flex with the changes in the pipe 610 so as to benefit performance”). 
With regard to claim 15, Moczygemba et al. discloses wherein: 
the first block includes a first arcuate channel extending longitudinally along the inner surface of the first block (as depicted in annotated Fig. 6C’ above, the cited first block includes a first arcuate channel curved in a semicircle shape extending longitudinally along the inner surface of the first block facing pipe 610), 
the second block includes a second arcuate channel extending longitudinally along the inner surface of the second block (as depicted in annotated Fig. 6C’ above, the cited second block includes a second arcuate channel curved in a semicircle shape extending longitudinally along the inner surface of the second block facing pipe 610), 
the frame is configured to receive a pipe as the elongated object (as depicted in Fig. 6C, the frame receives a pipe 610 as the elongated object), and 
the first and second arcuate channels engage the pipe when inserted within the frame to position the frame on the pipe (as depicted in annotated Fig. 6C’ above, the cited first and second arcuate channels engage the pipe 610 when inserted within the frame to position the frame on the pipe 610). 
With regard to claim 17, Moczygemba et al. discloses wherein
the first block and the second block are each thermally conductive and wherein the thermal energy from the elongated object is transferred through the first block to the first thermoelectric device and thermal energy from the elongated object is transferred through the second block to the second thermoelectric device (see [0045] and see heat sinks depicted in Fig. 6C, which are detailed as 124, Fig. 1-2).
With regard to claim 18, Moczygemba et al. discloses further comprising: 
a first thermal interface material mounted between a first side of the first thermoelectric device and the outer surface of the first block (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a first side of the thermoelectric device which would correspond to a first thermal interface material between a first side of the first thermoelectric device and the cited outer surface of the first block); and 
a second thermal interface material mounted between a first side of the second thermoelectric device and the outer surface of the second block (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a first side of the thermoelectric device which would correspond to a second thermal interface material between a first side of the second thermoelectric device and the cited outer surface of the second block).
With regard to claim 19, Moczygemba et al. discloses further comprising: 
a third thermal interface material mounted to a second side of the first thermoelectric device; a fourth thermal interface material mounted to a second side of the second thermoelectric device; a first heatsink mounted to the third 
With regard to claim 20, Moczygemba et al. discloses further comprising:
a connector block (see controller 420, Fig. 4 cited to read on the claimed “connector block” because it connects power from TE Source 410 to load 440); 
a first set of electric conductors operatively connected between the first thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a first set of electric conductors operatively connected between the cited first thermoelectric device and the cited connector block); and 
a second set of electric conductors operatively connected between the second thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a second set of electric conductors operatively connected between the cited second thermoelectric device and the cited connector block), wherein 
the system provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moczygemba et al. (U.S. Pub. No. 2013/0213448 A1) in view of Lauzier (FR 2427690 A1).
With regard to claims 3 and 14, independent claims 1 and 11 are anticipated by Moczygemba et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Moczygemba et al. teaches the first and second block be secured around the heat pipe 610 by a faster 650 between the first and second block which can be bolts, screws, adhesives, clamps, or other suitable fastening mechanisms and the fastener 650 applies a tension force to the elongated object via the first and second blocks to positively retain the frame to the elongated object when the elongated object is inserted within the frame (see [0034] and Fig. 6C) but does not disclose further comprising at least one spring connected between the first block and the second block.
However, Lauzier teaches a thermoelectric system (see Fig. 1-3) and teaches fasteners for securing components in the system together can include spring clips 10/10’ (see Abstract and Fig. 1-3). Lauzier teaches the spring clip is stretched into a loaded state when the first and second components move apart from each other, the spring clip returns to a relaxed state when the first and second components move back towards each other (see Fig. 1 and 3 depicting spring clips 10/10’ clamping component 2 and 3 together which would put the spring clip in a stretched loaded state when the first and second components move apart from each other in the vertical direction and a relaxed state when the first and second components move back towards each other in the vertical direction). Lauzier teaches the spring clip applies a tension force to the components of the system to hold the system together (see Fig. 1-3).
. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moczygemba et al. (U.S. Pub. No. 2013/0213448 A1) in view of Wiant et al. (U.S. Pub. No. 2014/0326287 A1).
With regard to claim 16, independent claims 11 is anticipated by Moczygemba et al. under 35 U.S.C. 102(a)(1) as discussed above.
Moczygemba et al. does not disclose wherein the first and second blocks include first and second openings in which the first and second thermoelectric devices are positioned.
However, Wiant et al. teaches a thermoelectric system (see Title and Abstract) and teaches first and second blocks 138 can each include first and second openings 140, respectively (see Fig. 44) of which first and second thermoelectric devices 120 are positioned (see Fig. 44). Wiant et al. teaches the configuration of the thermoelectric devices 120 in the openings 140 of the blocks 138 allow the hot side of the thermoelectric device to engage the heat source while allowing the cold side of the thermoelectric device to engage a heat sink (see Fig. 44 and [0135]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first and second blocks in the system of Moczygemba et al. to include first and second openings to position the first and second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 17, 2022